Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          April 7, 2020




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 52460-1-II

                               Respondent,

        v.

 JAMISON PARKER NYLAND,                                      UNPUBLISHED OPINION

                               Appellant.

       CRUSER, J. — Jamison Parker Nyland appeals from the trial court’s denial of his

presentence motion to withdraw his guilty plea to one count of second degree kidnapping, two

counts of second degree assault, one count of first degree burglary, three counts of first degree

robbery, and one count of attempted robbery. He claims that he did not voluntarily enter his plea

and that he agreed to the State’s offer only because of pressure from his appointed attorney and

because he was concerned his attorney was unprepared for trial. Nyland also challenges the

imposition of certain legal financial obligations (LFOs).

       We hold that the trial court did not abuse its discretion in denying Nyland’s motion to

withdraw his guilty plea. Nyland does not meet the heavy burden of demonstrating a manifest

injustice because his unsworn written statement does not overcome the evidence of voluntariness

established by his signed statement of defendant on plea of guilty and his verbal statements during
No. 52460-1-II


the plea colloquy. We also agree that all of the challenged LFOs from Nyland’s judgment and

sentence should be stricken. We affirm the denial of Nyland’s motion to withdraw his guilty plea

and remand to strike the challenged LFOs.

                                                 FACTS

                                        I. BACKGROUND FACTS

          On June 11, 2017, at about 1:00 AM, two individuals entered the home of Jacob and Jared

Gratzer. One of the individuals was armed with a firearm. A friend of Jacob and Jared’s,1 Joseph

Hopkins, was present in the home, along with Jacob and Jared’s mother, who was asleep in a

separate room. The first individual ordered Jacob, Jared, and Hopkins to get on the ground while

the second individual entered the room with Jacob and Jared’s mother. The mother was also

ordered to lie on the floor. Jacob and Jared sold “pills” and the two individuals demanded to know

where a safe, allegedly containing money, was located. Clerk’s Papers (CP) at 3. The safe was

removed and placed on the bed. The first individual began to gather gaming consoles while Jacob

opened the safe.

          After Jacob opened the safe, the first individual shot Jacob in the leg and then in the chest.

Jared struggled with the suspects and was shot repeatedly. The suspects took the victims’ cell

phones and fled. In total, the suspects took two cell phones, a PS4 gaming console, an X-box

console, and several video games.

          Just over one week later, police learned that Nyland had pawned a PS4 gaming console

with a serial number that matched the console taken from the Gratzers’ home. Detectives reviewed



1
    Because the Gratzers share the same last name, we refer to them by their first name.


                                                    2
No. 52460-1-II


footage of the transaction and were able to identify Nyland. Detectives located Nyland and took

him into custody on a warrant for an unrelated charge from King County.

         After Nyland was advised of his Miranda2 rights, Nyland admitted to pawning the PS4 but

initially denied being involved in the robbery. A data search of Nyland’s cell phone revealed that

he had conducted Google searches for prices, buyers, and sellers for a PS4, and cell phones

matching those taken from the Gratzer residence approximately one and a half hours after the

robbery took place. When confronted with the results of the cell phone search, Nyland admitted

that the two suspects forced him to drive to the Gratzer house, that he pointed out two surveillance

cameras overlooking the front entrance, and that he informed the suspects that the Gratzers had a

safe containing pills and cash. Nyland also admitted that he parked his car and waited for the

suspects to return and that on their return, he was given the PS4, several cell phones, and gaming

goggles. Nyland acknowledged that he pawned the PS4 knowing that it was stolen. Nyland

eventually stipulated to admission of these statements.

                II. PRETRIAL PROCEEDINGS LEADING UP TO NYLAND’S GUILTY PLEA

         Nyland was initially charged with one count of first degree robbery and one count of first

degree burglary for his role in the events on June 11, 2017, each with firearm enhancements.

Michael Underwood was appointed as Nyland’s attorney. In the omnibus order, Underwood

represented that he had met with Nyland about the case, that he had received a plea offer from the

State, and that he had reviewed discovery and Nyland’s criminal history. The State represented




2
    Miranda v. Arizona, 384 U.S. 436, 479, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                 3
No. 52460-1-II


that it disclosed all witnesses in discovery, and the defense stated that it had no witnesses of its

own at that time. Nyland refused to sign the omnibus order.

       Both parties requested a continuance in October 2017, the first of several such requests,

because both needed additional time to conduct discovery and negotiations, as more discovery had

just become available. Underwood had contacted the State to ask for medical records on the

victims, and the State needed to conduct interviews with the victims. The State also anticipated

adding several more class A felonies to Nyland’s charges.

       In December 2017, during a trial readiness hearing, Underwood informed the trial court

that he would be ready for trial in January 2018, but that he was in the process of discussing the

latest plea offer from the State with Nyland. The amended information would include additional

counts, and Underwood had explained that he reviewed the amended information with Nyland and

provided Nyland a copy.

       The State filed an amended information on February 5, 2018. The State explained that it

learned during discovery that in addition to the two victims initially identified, two others had also

been involved in the home invasion. The State added two additional counts of first degree robbery

and one count of attempted first degree robbery for a total of five charges (including the prior first

degree robbery and first degree burglary charge). Every charge contained a firearm enhancement.

       In its memorandum in support of its motion to amend the information, the State explained

that it drafted an amended information on October, 26, 2017, but it delayed filing the amended

information for some time to allow for negotiation with Nyland. The State expressed that once it

filed the proposed amended information, it would no longer engage in plea negotiations with




                                                  4
No. 52460-1-II


Nyland. But “[b]y January 25, 2018 it became clear to the State that the defendant was not going

to attempt to settle this matter.” Id. at 29.

        On the same date that the State filed its amended information and Nyland was rearraigned,

Nyland asked the court to appoint new counsel. Nyland expressed frustration at the lack of

communication between him and his counsel, explaining that he had met with him for less than an

hour total in eight months. Nyland felt that Underwood believed he was guilty and had no intention

of actually defending him.

        In addition, Nyland was upset that while there was no communication between him and his

attorney, the offers from the State had progressively worsened. Nyland contended that every offer

Underwood showed him contained additional charges that had not been previously included.

Although his scheduled trial date was approaching, Nyland stated that Underwood never discussed

trial strategy or whether he should testify.

        Underwood agreed that communication between the two of them had broken down and he

told the trial court that Nyland was not happy with what he had been telling Nyland about the case.

Underwood asked the trial court to appoint new counsel for Nyland. The State informed the court

that contrary to Nyland’s suggestion that Underwood was not working on the case, the prosecutor

had met with Underwood at least a dozen times to negotiate Nyland’s charges. The State further

informed the trial court that Underwood had hired an investigator who interviewed several

witnesses for the case. The trial court granted Nyland’s request for new counsel.

        Matthew McGowan was thereafter appointed to represent Nyland. McGowan sought a

reduction of Nyland’s bail, but the trial court denied the motion. McGowan also sought a

competency evaluation for Nyland. Nyland was found competent to stand trial.


                                                5
No. 52460-1-II


       At a trial readiness hearing on June 29, 2018, McGowan informed the trial court that the

defense was ready to proceed to trial on July 19, that the defense had no separate witnesses to call,

and that discovery was complete to McGowan’s knowledge. While the State had provided Nyland

with several offers, he had declined them to that point. However, “[n]egotiations [were] still

somewhat on the table.” 8 Verbatim Report of Proceedings (VRP) (June 29, 2018) at 55.

                                         III. GUILTY PLEA

       Nyland’s case was assigned for trial on July 26, 2018. But before the proceedings began,

the parties reached a settlement in the case. The State presented a seconded amended information

that included charges of one count of second degree kidnapping and two counts of second degree

assault, on top of the prior five charges that included one count of first degree burglary, three

counts of first degree robbery, and one count of attempted robbery. In total, the second amended

information contained eight charges, but none of the charges had firearm enhancements. The

standard range sentence that Nyland faced for these charges was 129 to 171 months. The State

explained that it would recommend the high end of the standard range, and McGowan stated that

he would argue for the lower end. Because the firearm enhancements were dropped from this

second amended information, Nyland faced 276 fewer months in prison than if he was convicted

as charged on the amended information filed on February 5, 2018.

       The trial court then went through the statement of defendant on plea of guilty with Nyland.

Nyland affirmed that he had gone through the statement with McGowan. The trial court reviewed

the constitutional rights that Nyland would give up in light of his plea as well as the standard range

and maximum penalty Nyland faced for every charge. The court also read aloud Nyland’s

handwritten statement, in which he explained that while he did not agree that he was guilty of the


                                                  6
No. 52460-1-II


charged crimes, on reviewing the evidence, he believed there was sufficient evidence to find he

was acting as an accomplice to the charged crimes. The trial court confirmed that those words

were indeed Nyland’s words.

        The trial court proceeded to engage in a colloquy with Nyland, wherein he confirmed that

(1) no one had made any threats or promises to him in exchange for his plea, (2) he agreed to this

plea voluntarily, (3) he had no questions either for McGowan or for the court, and (4) he felt that

he was entering the plea knowingly, intelligently, and voluntarily. On this colloquy and the

defendant’s statement, the trial court found that Nyland’s plea was knowing, intelligent, and

voluntary. The trial court accepted Nyland’s plea of guilty to the eight charges alleged in the

amended information.

                            IV. MOTION TO WITHDRAW GUILTY PLEA

        On the day that Nyland was set to be sentenced, McGowan informed the court that Nyland

wished to withdraw his plea, alleging, in part, ineffective assistance of counsel by McGowan. The

trial court continued sentencing over to September 14, 2018, pending Nyland’s motion to withdraw

his plea.

        A new attorney, Paula Olson, filed a motion to withdraw the guilty plea pursuant to CrR

4.2(f). In his motion, Nyland asserted that both attorneys, Underwood and McGowan, performed

deficiently while representing him and but for this deficient performance, he would not have

accepted the State’s offer. As support for his assertion of deficient performance, Nyland presented

his own unsworn statement. Nyland’s statement described a lack of communication with his

counsel, his perception that neither attorney intended to actually try the case or develop any trial

strategy, and his recollection that both counsel repeatedly asserted that he would lose at trial and


                                                 7
No. 52460-1-II


would face a 40-year sentence. Nyland also alleged that Underwood had rushed him into

stipulating to admissibility of his custodial statements. Finally, Nyland claimed that he informed

McGowan that he wanted to enter an Alford3 plea, but he believed, upon “review[ing] everything”

later that day, that the plea he entered was not actually an Alford plea. CP at 100.

          Following argument of counsel and a review of the record, the trial court denied Nyland’s

motion to withdraw his guilty plea. The court sentenced Nyland to 171 months confinement.

Nyland appeals the denial of his motion to withdraw his plea.

                                            DISCUSSION

                       I. CRR 4.2(f) MOTION TO WITHDRAW THE GUILTY PLEA

          Nyland claims that he presented sufficient evidence that his plea was coerced by his

attorney and, relying on State v. Frederick, 100 Wash. 2d 550, 557, 674 P.2d 136 (1983), overruled

on other grounds by Thompson v. Dep’t of Licensing, 138 Wash. 2d 783, 982 P.2d 601 (1999), he

argues that the trial court should have permitted him to withdraw his plea. Nyland contends that

while his case was pending, both of his attorneys continually pressured him to plead guilty,

explaining that a conviction was certain and that due to the firearm enhancements, he faced a

sentence 276 months longer than if he were to accept the State’s plea offer. Nyland asserts that he

felt further pressure to acquiesce because he believed his attorney was not prepared to defend him

at trial as the two had never discussed trial strategy and his attorney repeatedly opined that he

would be convicted.

          We hold that the written evidence and Nyland’s verbal affirmations to the court at the time

of his plea establish the plea’s voluntariness, and his unsworn written statement, absent other


3
    North Carolina v. Alford, 400 U.S. 25, 38, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
                                                   8
No. 52460-1-II


evidence of coercion, is insufficient to meet Nyland’s heavy burden to show a manifest injustice.

Accordingly, the trial court did not abuse its discretion in denying Nyland’s motion to withdraw

his guilty plea.

A. LEGAL PRINCIPLES

        Generally, we review a trial court’s denial of a motion to withdraw a guilty plea for abuse

of discretion. State v. A.N.J., 168 Wash. 2d 91, 106, 225 P.3d 956 (2010). The trial court must allow

a defendant to withdraw a guilty plea where necessary to correct a manifest injustice. CrR 4.2(f).

A manifest injustice is one that is “‘obvious, directly observable, overt, not obscure.’” State v.

Branch, 129 Wash. 2d 635, 641, 919 P.2d 1228 (1996) (quoting State v. Saas, 118 Wash. 2d 37, 42, 820
P.2d 505 (1991)). The Supreme Court has recognized four nonexclusive circumstances that may

demonstrate a manifest injustice: (1) a denial of effective assistance of counsel, (2) a lack of

ratification of the plea by the defendant, (3) an involuntary plea, and (4) a failure by the State to

uphold the agreement. State v. Wakefield, 130 Wash. 2d 464, 472, 925 P.2d 183 (1996).

        Nyland confines his claim to the third factor, arguing that his guilty plea must be reversed

because it was involuntary. We determine the voluntariness of a plea by reviewing the relevant

circumstances surrounding its acceptance. State v. Williams, 117 Wash. App. 390, 398, 71 P.3d 686

(2003). Where, as here, a defendant completes a written plea statement and admits to reading,

understanding, and signing it, a strong presumption arises that the plea was voluntary. State v.

Smith, 134 Wash. 2d 849, 852, 953 P.2d 810 (1998). And where, as here, the trial court has also

inquired into the voluntariness of the plea on the record, “‘the presumption of voluntariness is well




                                                 9
No. 52460-1-II


nigh irrefutable.’” State v. Davis, 125 Wash. App. 59, 68, 104 P.3d 11 (2004) (quoting State v.

Perez, 33 Wash. App. 258, 261-62, 654 P.2d 708 (1982)). These safeguards exist to protect a

defendant’s right before a trial court accepts the plea, but once these safeguards have been properly

employed, a defendant carries a “demanding” burden when seeking to withdraw a guilty plea.

State v. DeClue, 157 Wash. App. 787, 792, 239 P.3d 377 (2010).

       Here, Nyland fails to meet his burden of demonstrating that his plea was involuntary based

on his assertions that he felt coerced by his attorney and that he was concerned his attorney was

unprepared for trial.    A defendant’s bare allegation of coercion in an affidavit, without

substantiation in the record, is insufficient to overcome the strong presumption that his plea was

voluntary. State v. Osborne, 102 Wash. 2d 87, 97, 684 P.2d 683 (1984). Nyland signed a statement

acknowledging that he entered this plea “freely and voluntarily.” CP at 81. He added to his

statement in his own handwriting that “[a]lthough [he does] not agree that [he is] guilty of the

crimes charged, [he has] reviewed the evidence and agree[s] that the [S]tate has sufficient evidence

to find that [he] was acting as an accomplice in the crimes charged.” Id. During his plea colloquy

with the trial court, the court asked whether Nyland was entering his plea voluntarily, and he agreed

that he was. The court asked further whether Nyland felt that he was entering the plea “knowingly,

intelligently, and voluntarily,” and he again agreed that he was. VRP (July 26, 2018) at 24.

       Nyland relies on Frederick in support of his claim that the trial court should have permitted

him to withdraw his plea based on the evidence he presented that he was coerced into pleading

guilty by his own attorney. In Frederick, the issue before the court was whether the trial court




                                                 10
No. 52460-1-II


improperly excluded evidence of coercion on the basis that the defendant alleged it was a

codefendant, rather than a state actor, who coerced him into pleading guilty. 100 Wash. 2d at 553.

The court held that coercion need not come only from a State actor to undermine the voluntariness

of a plea. Id. at 556. Nyland’s reliance on Frederick is misplaced. The trial court did not deny

Nyland the opportunity to present evidence of coercion by his attorney. Rather, the evidence he

did present was not sufficient to persuade the court that his plea was involuntary.

       The court in Frederick also emphasized that while a defendant who affirms voluntariness

in open court is not later precluded from claiming coercion,

       a defendant who seeks to later retract his admission of voluntariness will bear a
       heavy burden in trying to convince a court or jury that his admission in open court
       was coerced. The task will be especially difficult where there are other apparent
       reasons for pleading guilty, such as a generous plea bargain or virtually
       incontestable evidence of guilt.
Id. at 558. Here, there are other apparent reasons for pleading guilty, such as the fact that Nyland

faced an additional 276 months in prison due to the firearm enhancements that the State agreed to

drop in exchange for Nyland’s plea of guilty. Nyland also faced incontestable evidence after he

stipulated to findings that pointed heavily toward his guilt, including that he pawned one of the

items stolen during the robbery and burglary. Nyland also stipulated to the fact that a search of

his phone revealed information that connected him to the robbery and burglary.

       Where a defendant has affirmed both in writing and during the plea colloquy that the plea

was voluntary and free of coercion, more is required to overcome this strong evidence of




                                                11
No. 52460-1-II


voluntariness. Osborne, 102 Wash. 2d at 97. Thus, we hold that Nyland failed to show a manifest

injustice warranting withdrawal of his guilty plea.

                                              II. LFOS

       Nyland challenges the trial court’s imposition of a criminal filing fee and the interest

accrual provision for his nonrestitution LFOs based on the fact that he is indigent. He further

challenges the trial court’s imposition of the deoxyribonucleic acid (DNA) collection fee because

his DNA has previously been collected by the State pursuant to a felony conviction. The State

concedes that the DNA collection fee and the criminal filing fee should be stricken and does not

respond to Nyland’s argument regarding the nonrestitution interest accrual provision. We accept

the State’s concession and remand to strike the DNA fee and the criminal filing fee. We also

remand to strike the interest accrual provision on Nyland’s nonrestitution LFOs because the

judgment and sentence was entered on September 14, 2018, and RCW 10.82.090 prohibits the

assessment of interest on nonrestitution LFOs for cases sentenced on or after June 7, 2018.

                                          CONCLUSION

       We hold that Nyland failed to meet his burden of demonstrating that his plea was

involuntary in light of his affirmations both in his statement of defendant on plea of guilty and his

oral assertions to the trial court during the plea colloquy. Accordingly, the trial court did not abuse

its discretion in denying his motion to withdraw the plea and we affirm. We remand this case to




                                                  12
No. 52460-1-II


the trial court to strike the criminal filing fee, the DNA collection fee, and the interest accrual

provision for the nonrestitution LFOs from Nyland’s judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     CRUSER, J.
 We concur:



 WORSWICK, J.




 LEE, C.J.




                                                13